[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION TO SET ASIDE VERDICT AND FOR A NEW TRIAL (#156)
The reason advanced by the defendant in support of said motion is that the court erred in its instructions to the jury concerning the application of § 14-218a C.G.S.
The court instructed the jury that a violation of said statute was negligence per se. Mr. Santi admitted to Police Officer Vignola that he was exceeding the posted speed limit. The witness Hintz testified that Mr. Santi was exceeding the posted limit.
Speed in excess of the posted limit constituted a violation of §14-218a C.G.S. which is negligence per se.
Motions denied.
Flanagan, Judge Trial Referee CT Page 13264